Citation Nr: 1719322	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-22 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure and as secondary to service-connected sleep apnea and/or coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1962 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In June 2010, the Veteran applied for entitlement to service connection for high blood pressure and a November 2010 rating decision denied entitlement to service connection for hypertension.  Within one year of this rating decision, the Veteran submitted a September 2011 claim for entitlement to service connection for hypertension.  A September 2011 rating decision did not address the claim on a new and material basis and stated that "[s]ervice connection for hypertension remains denied."  The July 2013 Statement of the Case listed under the adjudicative actions heading the June 2010 claim and November 2010 rating decision.  As such, based on the RO's treatment of this appeal, it such is on appeal from the November 2010 rating decision.   

Subsequent to the most recent March 2015 Supplemental Statement of the Case, additional documents were added to the Veteran's claims file, without a waiver of review by the Agency of Original Jurisdiction (AOJ).  While the Veteran filed his substantive appeal in July 2013 and evidence submitted by the Veteran is therefore subject to initial review by the Board, the additional documents added to the record were obtained by VA and therefore waiver of consideration of such evidence by the AOJ is not assumed.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).  In any event, as the Veteran's claim is being remanded, the AOJ will have the opportunity to review such documents in the first instance on remand.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

The Veteran seeks entitlement to service connection for hypertension.  Multiple theories of entitlement have been raised in this appeal.  The Veteran has not been previously afforded a VA examination and no opinion has been obtained with respect to this claim and the Board finds that remand is required for a VA examination and opinion that addresses the relevant issues discussed further below.  See 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

First, with respect to direct service connection, generally in order to establish direct service connection three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  Various evidence of record indicated that the Veteran has hypertension.  In addition, the Veteran served in Vietnam and therefore in-service herbicide agent exposure is presumed.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  The Board notes that while hypertension is not recognized as a presumptive condition due to herbicide agent exposure, the National Academy of Sciences has indicated that there is limited or suggestive evidence of an association between hypertension and herbicide agent exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308 (Apr. 11, 2014); see also 38 C.F.R. § 3.309 (2016).  In light of the evidence of a current diagnosis of hypertension and the National Academy of Sciences' findings suggesting that there may be an association between hypertension and herbicide agent exposure, an opinion addressing direct service connection is necessary, as outlined further in the remand directives below.  

Second, the Veteran is service-connected for sleep apnea and CAD.  Secondary service connection is warranted when a disability is caused or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2016).  Of record is a December 2011 VA treatment note from Dr. F.D. that stated that "[t]his patient has very severe [sleep apnea] and hypertension.  It is widely recognized that untreated [sleep apnea] is a causative factor for hypertension."  Also of record is a November 2011 statement from VA Dr. B.M. that stated that "there is a connection between [CAD] and agent orange exposure.  [I] think it is reasonable to assume that your hypertension is more likely than not related to the heart disease that is the result of Agent Orange."  While these two opinions are speculative and/or lack rationales in support of the conclusions offered, they do provide evidence that indicates that the Veteran's hypertension may be secondary to his service-connected sleep apnea and/or CAD.  As such, an opinion addressing secondary service connection is necessary, as outlined further in the remand directives below.      

In addition, with respect to chronic diseases, service connection may be established under 38 C.F.R. § 3.303(b) (2016) when a chronic disease, to include hypertension, is shown in service and when there are subsequent manifestations of the same chronic disease.  See 38 U.S.C.A. § 1101(3) (West 2014); 38 C.F.R. § 3.309(a) (2016).  

At the July 2014 Decision Review Officer (DRO) hearing, the Veteran testified that while in-service he received treatment at Fort Meade for malaria (he is service-connected for residuals of malaria) and that "it's during that time frame when the Veteran first noticed the elevated blood pressure readings."  See July 2014 DRO Hearing Transcript, page 4.  In this regard, the Veteran's service treatment records (STRs) referenced him being admitted to the hospital in January 1967 (apparently two times) and March 1967 and a post-service VA Hospital Summary record (for a period of hospitalization from October 1967 to November 1967) referenced that the Veteran was hospitalized at Kimbrough Army Hospital, Fort Meade in January, February and April 1967 "each time for two weeks."  The military records do not show measurements of blood pressure or a diagnosis of hypertension.   Moreover, in a May 1967 discharge physical examination, blood pressure was normal and the Veteran denied any history of high blood pressure.  Nevertheless, the Board notes that military  in-patient treatment records are stored separately from a veteran's STRs.  As any outstanding in service in-patient treatment records may be relevant to this claim, on remand attempt must be made to obtain any available in service in-patient treatment records from Kimbrough Army Hospital at Fort Meade dated in January to April 1967.  

Finally, while on remand, all outstanding VA treatment records must be obtained (the most recent VA treatment records of record are dated in April 2016).

Accordingly, the case is REMANDED for the following action:

1.   Obtain all outstanding VA treatment records (the most recent VA treatment records of record are dated in April 2016).

2.  Attempt to obtain any available in service in-patient treatment records from Kimbrough Army Hospital, Fort Meade dated in January to April 1967 (see the body of the remand for further discussion).

3.  After completion of the steps above to the extent possible, afford the Veteran a VA examination with respect to his hypertension claim. 

The examiner must review the electronic claims file and provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension had its onset during active service or is related to any in-service disease, event, or injury, to include presumed in-service herbicide agent exposure.

The examiner's attention is invited to the service treatment records including any additional hospital records and the discharge examination in 1967.  The examiner's attention is also invited to the National Academy of Sciences report that has indicated that there is limited or suggestive evidence of an association between hypertension and herbicide agent exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308 (Apr. 11, 2014).

The examiner is informed that the mere fact that a VA presumption has not been established for the particular disorder at issue (i.e., hypertension) is not dispositive of the issue of nexus and consideration must still be given to the exposure.

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension is due to or caused by (singularly or in combination) the Veteran's service-connected sleep apnea and/or CAD.

c.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension has been aggravated (i.e., permanently worsened) beyond the natural progress by (singularly or in combination) the Veteran's service-connected sleep apnea and/or CAD.

With respect to items "a" and "b" above, while review of the entire claims folder is required, attention is invited to a December 2011 VA treatment note from Dr. F.D., which stated that "[t]his patient has very severe [sleep apnea] and hypertension.  It is widely recognized that untreated [sleep apnea] is a causative factor for hypertension," and to a November 2011 statement from VA Dr. B.M., which stated that "there is a connection between [CAD] and agent orange exposure.  [I] think it is reasonable to assume that your hypertension is more likely than not related to the heart disease that is the result of Agent Orange."

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached. 

4.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




